CDJ                  IN THE UNITED STA TES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MR. JASON NAILLEAL'X,
          Plaintiff,

       v.                                             CIVIL ACTION NO. 19-CV-2207

UNITED STATES OF AMERICA MINT:
(MONEY),
                                                                   FILED
          Defendant.                                               Mti~ 2 4 20\9

                                        MEMORANDL'M " 1 ~ ~

JONES, II      J.                                                                   MAYJ"/,2019
                                                                                                     l
                                                                                                     J
   Plaintiff Jason Nailleaux filed this civil action against the "United States of America :V1int    l

(Money)." Nailleaux also moved to proceed informa pauperis. The Court will grant Nailleaux

leave to proceed in forma pauperis because it appears that he cannot afford to pre-pay the fees to

commence this civil action and dismiss his Complaint as frivolous.

   As Nailleaux is proceeding informapauperis, 28 U.S.C. § 1915(e)(2)(B) applies, which

requires the Court to dismiss the Complaint if, among other things, it is frivolous. A complaint i

frivolous if it "lacks an arguable basis either in law or in fact.'' Neitzke v. Williams, 490 U.S.

319, 325 (1989). It is legally baseless if "based on an indisputably meritless legal theory,"

Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995), and factually baseless "when the

facts alleged rise to the level of the irrational or the wholly incredible." Denton v. Hernandez,

504 c.s. 25, 33 (1992).

    Here, N ailleaux alleges that he "ordered to all [countries] in the world that they are to

withhold the master [property] of [financials] in conjunction to all businesses, [corporations] an

bill of note or forms of payment and to fill against the United States of America by [taxes] for

not producing the [property] of [financials]." (Compl. at 3.) The Court cannot understand the
basis for Nailleaux's claims and, to the extent the Court can understand Nailleaux's allegations,

they do not suggest any factual or legal basis for a claim within the Court's jurisdiction.

Accordingly, the Court will dismiss the Complaint as frivolous. ~otably, prior cases that

Nailleaux filed against the C.S. Mint have been dismissed for similar reasons. See Nailleaux v.

U.S. Mint, D. Md. Civ. A. No. 19-1390 (May 20, 2019 Order); Nailleaux v U.S. Mint, D. Md.

Civ. A. No. 19-442 (Mar. 1, 2019 Order); Nailleaux v US Mint, D. Md. Civ. A. ;';o. 19-304

(Feb. 8, 2019 Order); see also Nailleaux v. VS. Mint, D.D.C. Civ. A. No. 19-3

Order).




                       '·   •   I ,.,. ,,

                                                    2
